DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2022 has been entered.
Claims amended: 1, 11, 14 
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-20
Response to Arguments
Applicant has elected to not raise substantive arguments with respect to the grounds of rejection presented in the previous Office action. Therefore, Applicant's remarks require no rebuttal. New grounds of rejection under 35 U.S.C. § 102/103 presented herein were necessitated by Applicant's amendments to the claims. The grounds of rejection under 35 U.S.C. § 101 has been updated to reflect the newly amended claim language.
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Update Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 1-10, 18, and 19 are directed towards a method. Claims 11-13, and 20 are directed towards a system. Claims 14-17 are directed towards a manufacture (computer-readable medium). Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 1-20 include the abstract idea of correlating and linking survey data with past telemetry data. Using Claim 1 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as: generating an electronic survey according to a predetermined time after setup of a device, correlating data patterns in telemetry data with data patterns in survey data and linking the survey data with the telemetry data to contextualize the user feedback to the telemetry data. This abstract idea is grouped within at least Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as collecting telemetry data from at least one electronic device, collecting survey data related to user feedback associated with the at least one electronic device, transmitting a response to the user feedback and performing the steps "in a computer system" merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or 
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a collecting telemetry data from at least one electronic device, collecting survey data related to user feedback associated with the at least one electronic device represent receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and/or electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log), and performing the steps "in a computer system" to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. Taking the claim elements separately, these elements perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 1 is applicable to the additional independent claims 11 and 14 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. Independent claim 11 includes limitations similar to independent claim 1 with the addition of elements from claims 6 and 9. Independent claim 14 includes limitations similar to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (Pub. #: US 2010/0106542 A1) in view of Ebert (US 2005/0154557 A1) in view of Stith (Pub. #: US 2006/0229933 A1).
Claim 1:
A method for linking user feedback to telemetry data to allow a manufacturer of at least one electronic device to identify customer satisfaction after sale of the at least one electronic device to a customer, the method comprising: 
(Green: Teaches a systems or cell phone "provider" (i.e., a manufacturer) in 0041 and 0049 to survey user satisfaction of use of the system/service in at least 0032-0036)
generating an electronic survey 

(Green: Teaches a user interface in at least 0021 for presenting a survey to a user in at least 0021-0031)
collecting, in the computer system, the electronic survey data related to the user feedback associated with the at least one electronic device;
(Green: 0021-0031)


correlating, in the computer system, data patterns in the telemetry data with data patterns in the electronic survey data to create correlated data patterns, wherein the data patterns comprise digital bits of data that are parsed, clustered, and statistically analyzed to group similarly arranged code to identify the data patterns;
(Green: Figure 2, particularly item 230, "[0043] For example, the problem rating and resolution service can gather processing environment information (e.g., subnet, applications being run, active VPN's, processor load, memory fragmentation, etc.) with the rating. Comments can also be acquired with the rating. This information assists in the correlation processing at 130. For example, a comment on slow network access (resource is network as a whole) states that a particular user is running a particular VPN and other VPN users are also commenting (but not all of them) that network access is slow. Here, the VPN subnet or access point is automatically identified as being the same for all the commenting users. In such a case, the problem rating and resolution service can send an alert to display or popup on a screen of help desk personnel stating that a specific VPN server may be experiencing performance issues. This prompts an interrogation of the VPN in question and actions are taken to remedy the situation. Here, the user 
identifying statistical outliers in the data patterns in the telemetry data, wherein the statistical outliers comprise a data anomaly in the telemetry data; determining an effect of the data anomaly on the at least one electronic device;
(Green: "[0077] In a particular situation, the help desk management service 402 uses an identity for the resource, the rating, the other ratings for the resource, metrics collected with the rating and the other ratings, and comments collected with the rating and the other ratings to mine for or discover a pattern. The pattern is associated with a pre-defined configuration problem associated with or related to the resource. The pattern can also be used to detect hardware issues, network issues, and/or software issues." and 0065-0067 and 0073-0078)
linking, in the computer system, the electronic survey data with the telemetry data based on the correlated data patterns to contextualize the user feedback to the telemetry data;
(Green: 0048-0051, 
and transmitting an electronic response based on the user feedback and the effect of the data anomaly on the at least one electronic device.
(Green: 0024, 0075-0077)





As for the claim language: 

Green automatically collects data at the time of the survey for an electronic device in at least 0024 and 0032, but does not appear to specify collecting historical data up "on a continuous basis". However, Ebert teaches an analogous system of user feedback collected in conjunction with telemetry data wherein the telemetry data is collected continuously in at least 0035-0037 including in real-time in at least 0035 and 0081. Gren does not appear to specify isolating the telemetry data for a specified time for contextualizing the telemetry data. However, Ebert teaches using data for a "particular time period" in the data model in at least 0080 and 0083.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the telemetry collection in the system of Green to include the additional telemetry data collection techniques as taught by Ebert. One would have been motivated to combine Green and Ebert as both references describe user feedback systems that correlate the user feedback with telemetry information gathered from the same user/device/system. Furthermore, providing continuous telemetry data in the manner of Ebert provides "information about when, where, or why the user is experiencing a problem in using the software application" (Ebert: 0036). 
As for, " 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user feedback via surveys of Green with the time period for requesting feedback via a survey as taught by Stith. One would have been motivated to combine Green with Stith in order to generate service quality reports that ensures a timely response from a user of a service (Stith: 0008).
Claim 2:

(Green: "[0030] Thus, a user can also, in some situations, comment on prior activation. For example, if the user had indicated slow network response times for the resource that was experienced 20 minutes prior and is activating the resource a second time one of the categories associated with the rating and provided within the questionnaire can state: 'earlier you ranked the resource access as N, has this now improved?'" and "[0035] The questionnaire is customizable and can be dynamically customized based on the history of the user, resource, and/or present conditions of the network as a whole. Multiple different resources can also be addressed, as was partially discussed above. The ratings of the questionnaire can also include detailed messages and labels to guide the user in selecting a rating. Still further, the questionnaire can accept user comments in the language and format desired by the user.")
Claim 3:
comprising determining a type of electronic survey to generate based on any of the telemetry data and the data patterns.
(Green: "[0030] Thus, a user can also, in some situations, comment on prior activation. For example, if the user had indicated slow network response times for the resource that was experienced 20 minutes prior and is activating the resource a second time one of the categories associated with the rating and provided within the questionnaire can state: 'earlier you ranked the resource access as N, has this now improved?'" and "[0035] The questionnaire is customizable and can be dynamically customized based on the history of the user, resource, and/or present conditions of the network as a whole. Multiple different resources can also be addressed, as was partially discussed above. The ratings of the questionnaire can also include detailed messages and labels to guide the user in selecting a rating. Still further, the questionnaire can accept user comments in the language and format desired by the user.")
Claim 4:
comprising comparing the telemetry data and the electronic survey data across multiple electronic devices and from multiple user feedback.
Green: Figure 2, particularly item 230, 0043, "[0075] The help desk management service 402 receives the rating 401 from a user's processing environment and correlates that rating 401 with other ratings 401 culled from other users and their experiences with the resource. In response to this correlation, one or more proactive actions are taken by a help desk.", and 0077)
Claim 5:

Green does not appear to specify that the telemetry data comprises a complete history of an operation of the at least one electronic device. However, Ebert teaches in at least 0108 and 0109 that the context logging may be performed "continually" including device information in at least 0082.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the telemetry collection in the system of Green to include the additional telemetry data collection as taught by Ebert. One would have been motivated to combine Green and Ebert as both references describe user feedback systems that correlate the user feedback with telemetry information gathered from the same user/device/system. Furthermore, providing continuous telemetry data in the manner of Ebert provides "information about when, where, or why the user is experiencing a problem in using the software application" (Ebert: 0036).
Claim 6:
comprising mining the telemetry data for the data patterns associated with any of known attributes and anomaly attributes of the at least one electronic device.
(Green: "[0077] In a particular situation, the help desk management service 402 uses an identity for the resource, the rating, the other ratings for the resource, metrics collected with the rating and the other ratings, and comments collected with the rating and the other ratings to mine for or discover a pattern. The pattern is associated with a pre-defined configuration problem associated with or related to the resource. The pattern can also be used to detect hardware issues, network issues, and/or software issues.")
Claim 7:

It would have been obvious to one of ordinary skill at the time the invention was filed to modify the telemetry collection in the system of Green to include the additional telemetry data collection as taught by Ebert. One would have been motivated to combine Green and Ebert as both references describe user feedback systems that correlate the user feedback with telemetry information gathered from the same user/device/system. Furthermore, providing continuous telemetry data in the manner of Ebert provides "information about when, where, or why the user is experiencing a problem in using the software application" (Ebert: 0036).
Claim 8:
Green teaches presenting a survey with multiple entries in at least 0028-0030. Green does not appear to specify "wherein the survey comprises a single question survey". However, Ebert teaches an analogous system of user feedback collected in conjunction with telemetry data wherein the telemetry data is collected continuously in at least 0035-0037 including "one or more questions" in at least 0037.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the surveys in the system of Green to be limited to one question as taught by Ebert. One would have been motivated to combine Green and Ebert as both references describe user feedback systems that correlate the user feedback with telemetry information gathered from the same user/device/system. Furthermore, providing specific questions allows the system to provide "specific information about a particular problem" (Ebert: 0037).
Claim 9:
wherein the telemetry data comprises an identification code, and wherein the method further comprises linking the electronic survey data with the telemetry data based on the identification code.
Green: "[0016] A resource is recognized via an 'identity.' An identity is authenticated via various techniques (e.g., challenge and response interaction, cookies, assertions, etc.) that use various identifying information ( e.g., identifiers with passwords, biometric data, hardware specific data, digital certificates, digital signatures, etc.). A 'true identity' is one that is unique to a resource across any context that the resource may engage in over a network ( e.g., Internet, Intranet, etc.). However, each resource may have and manage a variety of identities, where each of these identities may only be unique within a given context (given service interaction, given processing environment, given virtual processing environment, etc.)." and "[0031] At 130, the help desk management service records the rating, a resource identity for the resource, and a user identity for the user in a repository ( directory, database, file, data warehouse, etc.) for subsequent help desk action and analysis.")
Claim 10:
comprising generating the electronic survey at a specified time based on the telemetry data.
(Green teaches presenting surveys to a user when another user indicates problems exist with usage of the system in at least 0024 and based on the users having a "similar processing environment" at the time the other user indicates problems exist based from telemetry data.)
Claim 11:
A computer system for linking user feedback to telemetry data to allow a manufacturer of an electronic device to identify customer satisfaction after sale of the electronic device to a consumer, 
(Green: Teaches a systems or cell phone "provider" (i.e., a manufacturer) in 0041 and 0049 to survey user satisfaction of use of the system/service in at least 0032-0036)
the system comprising: a processor; a memory comprising computer-readable instructions executable by the processor, wherein the computer-readable instructions are to:
(Green: 0020, 0056, 0068, 0074)
generate an electronic survey 
(Green: Teaches a user interface in at least 0021 for presenting a survey to a user in at least 0021-0031)
analyze the electronic survey data from a first electronic survey related to the user feedback associated with the electronic device;
(Green: 0032-0034)

wherein the telemetry data comprises an identification code, 
(Green: 0016, 0031)

and wherein the electronic device comprises a user interface;
(Green: 0021)
identify a first data pattern in the telemetry data and a second data pattern in the electronic survey data; correlate the first data pattern and the second data pattern to create correlated data patterns, wherein the first data pattern and the second data pattern comprise digital bits of data for the processor to parse, cluster, and statistically analyze to group similarly arranged code to identify the first data pattern and the second data pattern;
(Green: Figure 2, particularly item 230, "[0043] For example, the problem rating and resolution service can gather processing environment information (e.g., subnet, applications being run, active VPN's, processor load, memory fragmentation, etc.) with the rating. Comments can also be acquired with the rating. This information assists in the correlation processing at 130. For example, a comment on slow network access (resource is network as a whole) states that a particular user is running a particular VPN and other VPN users are also commenting (but not all 
identify statistical outliers in the first data pattern in the telemetry data, wherein the statistical outliers comprise a data anomaly in the telemetry data; determine an effect of the data anomaly on the electronic device;
(Green: "[0077] In a particular situation, the help desk management service 402 uses an identity for the resource, the rating, the other ratings for the resource, metrics collected with the rating and the other ratings, and comments collected with the rating and the other ratings to mine for or discover a pattern. The pattern is associated with a pre-defined configuration problem associated with or related to the resource. The pattern can also be used to detect hardware issues, network issues, and/or software issues." and 0065-0067 and 0073-0078)
link the electronic survey data with the telemetry data based on correlated data patterns between the telemetry data and the electronic survey data and based on the identification code;
(Green: 0016, 0031, 0048-0051)
and transmit an electronic response based on the user feedback and the effect of the data anomaly on the electronic device;
(Green: 0024, 0075-0077)
a data analytics tool that mines the telemetry data for the data patterns associated with any of known attributes and anomaly attributes of the electronic device
(Green: 0075-0077)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user feedback via surveys of Green with the time period for requesting feedback via a survey as taught by Stith. One would have been motivated to combine Green with Stith in order to generate service quality reports that ensures a timely response from a user of a service (Stith: 0008).
As for, "
Green automatically collects data at the time of the survey for an electronic device in at least 0024 and 0032, but does not appear to specify collecting historical data up "on a continuous basis". However, Ebert teaches an analogous system of user feedback collected in conjunction with telemetry data wherein the telemetry data is collected continuously in at least 0035-0037 including in real-time in at least 0035 and 0081. Gren does not appear to specify isolating the telemetry data for a specified time for contextualizing the telemetry data. However, Ebert teaches using data for a "particular time period" in the data model in at least 0080 and 0083.
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the telemetry collection in the system of Green to include the additional telemetry data collection techniques as taught by Ebert. One would have been motivated to combine Green and Ebert as both references describe user feedback systems that correlate the user feedback with telemetry information gathered from the same user/device/system. Furthermore, providing continuous telemetry data in the manner of Ebert provides "information about when, where, or why the user is experiencing a problem in using the software application" (Ebert: 0036). 
Claim 12:
comprising an electronic survey generator to generate a second electronic survey for user feedback based on any of the telemetry data and the data patterns.
(Green: "[0030] Thus, a user can also, in some situations, comment on prior activation. For example, if the user had indicated slow network response times for the resource that was experienced 20 minutes prior and is activating the resource a second time one of the categories associated with the rating and provided within the questionnaire can state: 'earlier you ranked the resource access as N, has this now improved?'" and "[0035] The questionnaire is customizable and can be dynamically customized based on the history of the user, resource, and/or present conditions of the network as a whole. Multiple different resources can also be addressed, as was partially discussed above. The ratings of the questionnaire can also include detailed messages and labels to guide the user in selecting a rating. Still further, the questionnaire can accept user comments in the language and format desired by the user.")
Claim 13:
wherein the data analytics tool is set to compare the telemetry data and the electronic survey data across multiple electronic devices and from multiple user feedback.
(Green: Figure 2, particularly item 230, 0043, "[0075] The help desk management service 402 receives the rating 401 from a user's processing environment and correlates that rating 401 with other ratings 401 culled from other users and their experiences with the resource. In response to this correlation, one or more proactive actions are taken by a help desk.", and 0077)
Claim 14:
A non-transitory computer readable medium comprising code to allow a manufacturer of an electronic device to identify customer satisfaction after sale of the electronic device to a customer, wherein the code is set to:
(Green: Teaches a systems or cell phone "provider" (i.e., a manufacturer) in 0041 and 0049 to survey user satisfaction of use of the system/service in at least 0032-0036 according to machine readable instructions in at least 0056)

(Green: Teaches a user interface in at least 0021 for presenting a survey to a user in at least 0021-0031)
analyze the electronic survey data provided in a first electronic survey comprising user feedback pertaining to the electronic device;
(Green: 0032-0034)


identify similar data patterns in the telemetry data and the electronic survey data, wherein the data patterns comprise digital bits of data that are parsed, clustered, and statistically analyzed to group similarly arranged code to identify the similar data patterns;
correlate the electronic survey data with the telemetry data based on the similar data patterns, identify statistical outliers in the data patterns in the telemetry data, wherein the statistical outliers comprise a data anomaly in the telemetry data;
(Green: Figure 2, particularly item 230, "[0043] For example, the problem rating and resolution service can gather processing environment information (e.g., subnet, applications being run, active VPN's, processor load, memory fragmentation, etc.) with the rating. Comments can also be acquired with the rating. This information assists in the correlation processing at 130. For example, a comment on slow network access (resource is network as a whole) states that a 
determine an effect of the data anomaly on the electronic device; and generate a second electronic survey for user feedback based on any of the telemetry data, data patterns in the telemetry data, data patterns in the electronic survey data, and the effect of the data anomaly on the electronic device.
(Green: "[0077] In a particular situation, the help desk management service 402 uses an identity for the resource, the rating, the other ratings for the resource, metrics collected with the rating and the other ratings, and comments collected with the rating and the other ratings to mine for or discover a pattern. The pattern is associated with a pre-defined configuration problem associated with or related to the resource. The pattern can also be used to detect hardware issues, network issues, and/or software issues." and 0065-0067 and 0073-0078)
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user feedback via surveys of Green with the time period for requesting 
As for, "
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the telemetry collection in the system of Green to include the additional telemetry data collection techniques as taught by Ebert. One would have been motivated to combine Green and Ebert as both references describe user feedback systems that correlate the user feedback with telemetry information gathered from the same user/device/system. Furthermore, providing continuous telemetry data in the manner of Ebert provides "information about when, where, or why the user is experiencing a problem in using the software application" (Ebert: 0036). 
Claim 15:
wherein the code is set to compare the telemetry data and the electronic survey data across multiple electronic devices and from multiple user feedback.
(Green: Figure 2, particularly item 230, 0043, "[0075] The help desk management service 402 receives the rating 401 from a user's processing environment and correlates that rating 401 
Claim 16:
wherein the code is set to determine a type of electronic survey to generate based on any of the telemetry data, data patterns in the telemetry data, and data patterns in the electronic survey data.
(Green: 0035-0036)
Claim 17:
wherein the code is set to receive the electronic survey from the electronic device, and wherein the electronic survey is presented on a webpage accessible on the electronic device
(Green: 0028 "As an example associated with the processing of 110-120 consider that a user is provided with some UI (icon or context menu option within an application or WWW browser)...")
Claim 18:
comprising presenting the electronic survey on a webpage accessible on the at least one electronic device.
(Green: 0028 "As an example associated with the processing of 110-120 consider that a user is provided with some UI (icon or context menu option within an application or WWW browser)...")
Claim 19:
detecting an anomaly attribute of the at least one electronic device, wherein the anomaly attribute comprises a detected performance degradation of any of a software and hardware component of the electronic device compared to a standard performance of operation of any of the software and hardware component; transmitting an electronic survey to the at least one electronic device based on a detected anomaly attribute;
(Green: 0023-0024, 0037-0043, and 0077)

(Green: 0053-055)
Claim 20:
wherein the electronic device is to present the electronic survey on a webpage accessible on the electronic device.
(Green: 0028 "As an example associated with the processing of 110-120 consider that a user is provided with some UI (icon or context menu option within an application or WWW browser)...")
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688 

/ARTHUR DURAN/Primary Examiner, Art Unit 3688